March 31, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “a first and second load-carrying longitudinal beam” is unclear and confusing language.  If Applicant is defining a first load-carrying longitudinal beam and a second load-carrying longitudinal beam, then it would appear that the word “beam” should be - -beams - - since there are two beams.  However, if Applicant replaces the word “beam” with - - 
In claim 3, line 2, “the tension force” lacks antecedent basis.
In claim 4, line 2, “the tension force” lacks antecedent basis.
In claim 7, line 3, “said tension force” lacks antecedent basis.
In claim 11, line 4, the limitation “a seating furniture frame comprising one or more parts” is unclear and confusing.  See explanation above. On lines 16-17, “the tension force” and “said tension force” lack antecedent basis.

The aforementioned proems render the claims vague and indefinite.  Clarification and/or correction is required.

Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  While Zeiler et al (U.S. Patent Application Publication No. 2002/0145320 A1) teach a  first, second, and third longitudinal beams, one of which, longitudinal beam 6, is movable linearly by a jack screw 17 to stretch an elastic sheet 12 (See Figures 4b and 5B), Zeiler et al do not teach that the longitudinal beam 6 is pivotable on the frame around a pivot axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636